Title: From James Madison to Joseph Hemphill, 10 November 1802 (Abstract)
From: Madison, James
To: Hemphill, Joseph


10 November 1802, Department of State. Acknowledges Hemphill’s 18 Oct. 1802 letter [not found] asking JM to communicate the decision “that is said to have been made on the appeal from the sentence of condemnation at Halifax” of Stephen Girard’s brig Sally. “This Department is possessed of no Information, from which I can do this.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   Pennsylvania Federalist Joseph Hemphill (1770–1842) served in the U.S. House of Representatives, 1801–3, 1819–26, and 1829–31 (Fischer, Revolution of American Conservatism, p. 349).



   
   The Sally had been captured by the British as it returned from a voyage to Batavia in 1800. The ship was condemned and sold at Halifax on the grounds that although Girard had been living in America since 1774, he had been born in France, had traded with French colonies, and therefore must be considered a French citizen. The decision was appealed to London where it was reversed in August 1801 (McMaster, Life and Times of Stephen Girard, 1:383–86, 388–92).


